Title: To James Madison from James Monroe, 20 December 1804
From: Monroe, James
To: Madison, James


Dear Sir:
Bayonne Decr. 20. 1804.
I wrote you on the 16. & 18th. from Bordeaux so fully as to leave nothing to be added here, except that I am still in health & to proceed on my journey in the morning, every preparation being made for the voyage such as guards procured, bedding & provisions bought &ce, in the same manner as if I was to travel thro a desert country. It is understood that Spain has declared war agnst England at the instance of France—yet things are believed to rest on a singular footing—as soon as the acot. of the seizure of the Sph. frigates was recd. at Paris by the British, Genl. Bournonville was dis⟨patc⟩hed to Madrid to press that govt. to declare war—before he got there the Spn. govt. in a paper said to be signed by the King addressed to the Em⟨peror⟩ urged him from the distressed situation of Spn. not to insist on her taking part in the war, to which his ⟨con⟩sent was given; but before that was known at Madrid war was declared under the pressure of Bournonville. This is believed to be the true state of the case. I had it from such authority as to preclude all doubt of its truth. It is believed that just before this event the king had offered to abdicate in favor of his second or third son, yeilding the regency to the Prince of peace, wh. was rejected by the Council of Castile. The true state of these things I shall now know in a few days, tho by a fall of snow which covers the pyrenees in sight of this place, my journey will not be so rapid as I had expected. It is probable that I shall not be able to get there in less than ten days from the present one.
Yours of the 21. of July on my private concerns I did not receive till a day or two before I left Paris. All that I can say is that I hope that Mr Jones & yr.self in aid of Mr. Swan will do the best for me in your power. The attention of Mr Dobler merits my acknowledgment wh. be so good as make him on my part. The expence since I left London, with all the œconomy I have been able to observe has been excessive. It costs more to travel 12. or 15.00 miles, pass thro’ metropolis’s &ce than can well be imagined. My journey when I get back will double that distance. I mentioned to you in my letter at Bordeaux that I had left my family with Mrs. Skipwith in the country within a mile of St. Germain, except my oldest daughter, who remains with Mde. Campan till my return. They desire their best regards to Mrs Madison. If there is any thing you want from Paris or elsewhere be so good as mention it, & it shall be attended to with great care. I am sincerely your friend & servt
Jas. Monroe
